In Abrams v. Watson, 59 Ala. 524, 531, it was said, per Brickell, C. J.:
"Covenants of this kind, for the forfeiture of a lease, and the re-entry of the lessor, by a breach of the lessee's covenant for the payment of rent, in courts of equity, and of law, are regarded as intended as a mere security for the payment of the rent. In a court of equity they are treated as the condition in a mortgage, by which at law, on default of the mortgagor in payment of the mortgage debt, the estate of the mortgagee becomes absolute and indefeasible. They are relieved against, as the mortgagor is relieved, on payment of the rent due, and damages which the lessor may have sustained. Taylor's Land.  Ten. § 495; 2 Story's Eq. § 1315. And relief is afforded, though the lessor may in ejectment have recovered possession of the premises." *Page 519 
This doctrine was referred to and recognized in the case of Cesar v. Virgin, 207 Ala. 148, 149, 92 So. 406, 24 A.L.R. 715.
I concur in the conclusion that the complainant was entitled to the relief granted, but prefer to rest my concurrence simply on the principle and authority of Abrams v. Watson, supra.
In this view Mr. Justice SAYRE also concurs.